DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.
Claims 1-3, 6-8, 11, 14, 16, 18-20 are pending.
The outstanding rejections under 35 USC 112 have been withdrawn in view of the amendments filed 1/19/2021 that cancel the limitations which renders the claims rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6-8, 11, 14, 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Selwood et al. (WO2016/091987) in view of Lazarus Muponda, Thesis 2014.
Selwood teaches a method of using the extracted/prepared loline alkaloids products to treat internal parasitic infestations or controlling pest infestations in human and non-human animals 
Selwood does not expressly teach the herein claimed species of nematodes as the internal parasites. Selwood does not expressly teach the plant as infected with the herein claimed endophtyes.
Lazarus Muponda teaches a study investigated the in vitro anthelmintic properties of extracts from seeds containing the endophytes AR1, AR37, wild type in perennial rye grass (RG), and the loline producing endophytes namely Meadow Fescue (MF and U2) and Tall Fescue (TF and AR542) with Nil endophytes rye grass (Nil RG) and Nil endophytes tall fescue (Nil TF) used as controls. The in vitro efficacy of the extracts was determined on the gastro-intestinal parasite species Teladorsagia circumcincta and Trichostrongylus colubriformis. For loline producing endophytes, the LD50 for T. colubriformis egg hatching for AR542 and Nil TF were not different from each other (P>0.05) but significantly differed from meadow fescue (P<0.05). Within the rye grass varieties, the LD50 for T. circumcincta egg hatching for AR1 and wild-type endophyte were not different from each other (P>0.05) but differed significantly from AR37 and Nil RG (P<0.05). (see page 42-46, Experiment 1). For T. circumcincta larvae incubated in loline producing endophytes, there was no observable difference in the immobility of larvae incubated in either AR542, nil Tall fescue or meadow fescue (P>0.05). For rye grass varieties, LD50 for larval immobility was significantly greater in nil RG and wild-type RG than either AR1 or AR37. For T. colubriformis larvae incubated in loline producing endophytes, there was no observable difference in the immobility of larvae incubated in either AR542 or nil Tall fescue but differed from meadow fescue (P>0.05). For rye grass varieties, LD50 T. circumcincta L3 from 59% at 15hrs to 24% (P<0.001) and significantly reduced the percentage of immobile T. colubriformis L3 from 63% at 15hrs to 39% (PcO.OOl) indicating that effects were reversible. (page 52-53). In conclusion, the apparent anthelmintic properties demonstrated in-vitro in these studies indicated that seed extracts, independent of endophyte type can have deleterious effects on nematode viability. Lazarus Muponda teaches festca pratensis grass infected with N. uncinatum as effective in producing the herein claimed loline alkaloids such as N-formyl loline, N-acetyl loline and N-methylloline (see page 26). 
It would have been obvious to one of ordinary skill in the art to employ the herein claimed loline alkaloids in a method of controlling the herein claimed nematode species in sheep.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          
One of ordinary skill in the art would have been motivated to employ the herein claimed loline alkaloids in a method of controlling the herein claimed nematode species in sheep.  Since the herein claimed loline alkaloids is well-known to be useful in controlling parasitic infestation, such as nematodes, in non-human animals such as sheep. It is also well-known that the specific herein claimed species of nematodes can be controlled by loline alkaloid. Therefore, employing the herein claimed loline alkaloid in the method of controlling nematode infestation in sheep would be reasonably expected to be effective. Furthermore, using the endophytes-infested plants for producing the herein claimed loline alkaloid would be reasonably expected to be effective since those endophyte infested grass and seeds are known to produce the herein claimed loline alkaloids.
Response to Arguments
Applicant's arguments filed 1/19/2021 averring the cited prior art’s lack of specific examples for controlling the herein claimed parasitic infestation have been fully considered but they are not The examiner notes that the art teaches the use of the herein claimed loline alkaloids in a method of controlling the herein claimed parasitic infestations.  Possessing the teachings of the cited prior art, one of ordinary skill in the art would have been enabled to perform the herein claimed method, absent evidence to the contrary.
In response to the affidavits filed 1/19/2021, the examiner notes that the affidavits are essentially the opinions of the two experts in the field.  Their opinion of how hard to produce the necessary loline alkaloid products and  Although factual evidence is preferable to opinion testimony, such testimony is entitled to consideration and some weight so long as the opinion is not on the ultimate legal conclusion at issue. While an opinion as to a legal conclusion is not entitled to any weight, the underlying basis for the opinion may be persuasive. In re Chilowsky, 306 F,2d 908, 134 USPQ 515 (CCPA 1962) (expert opinion that an application meets the requirements of 35 U.S.C. 112 is not entitled to any weight; however, facts supporting a basis for deciding that the specification complies with 35 U.S.C. 112 are entitled to some weight) In re Lindell, 385 F.2d 453, I55 USPQ 521 (CCPA I967) (Although an affiant's or declarant's opinion on the ultimate legal issue is not evidence in the case, "some weight ought to be given to a persuasively supported statement of one skilled in the art on what was not obvious to him." 385 F.2d at 456, 155 USPQ at 524 (emphasis in original)). In the instant case, the cited prior art clearly teaches the method of extracting, producing, and using the eherin claimed loline alkaloid compounds, in a method of controlling internal parasites such as nematodes, in non-human animal such as sheep. Absent evidence to the contrary, in which the evidence is not present in the instant case, the production of herein claimed loline alkaloid products and use of the same to control internal nematodes would be reasonably expected to be effective.
Applicant’s arguments filed 1/19/2021 averring the cited prior art’s failure to teach the method of how to use the loline alkaloid compounds to control internal parasitss have been considered, but are not found persuasive. The examiner notes that it is clear that the loline alkaloids 
Applicant’s remarks with regard to the experimental data performed by the applicant and being disclosed in the instant specification have been considered, but are not found persuasive to withdraw the outstanding rejection under 35 USC 103a. The examiner notes that the cited prior art teaches the method of extracting, producing, and using the eherin claimed loline alkaloid compounds, in a method of controlling internal parasites such as nematodes, in non-human animal such as sheep.  Therefore, the experimental data presented are considered as expected according to the teachings of the cited prior art.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/SAN MING R HUI/Primary Examiner, Art Unit 1627